Title: To James Madison from James Anderson, 11 January 1808
From: Anderson, James
To: Madison, James



Triplicate
Sir!
Havana Jany. 11. 1808.

The last letter that I have had the Honor to write You, was under date of the third of October, accompanied by a list of the names of our unfortunate Countrymen, who died in this City and Harbour with the yellow fever.  Since that period, the disease has diminished progressively, and I have now the Happiness, to announce to Your Excellency, that at this moment Strangers as well as the Inhabitants of this place, enjoy the Common Run of good health, belonging to other populous Cities.  At the foot of this letter will be subjoined the Names of those who have died since the month of October last, and I flatter myself Sir! that this will be the only letter, that I shall have to write upon so painful a Subject at least for many months to Come.  From about the middle of October to the end of the last year, a greater number than usual of our Vessels arrived in this port from Jamaica and New Orleans after experiencing very long and tedious passages, with more or less damage from bad weather.  The Seamen on board of our Vessels from Jamaica, were in general afflicted with the Fever, and in more Cases than one, were oblidged to put into this Harbour for Relief.  I have Reason to believe, that Some of them have since died, whose names have not been given in at the Office.
I have now the honor Sir to transmit a list of the American Vessels, that have arrived in this port from the united States, and elsewhere, Since the thirtieth day of June, to the first instant.  Though the list is not as perfect, as I could wish it, Yet I hope, it will enable your Excellency to form a pretty good Idea, of the Importance of the Trade, carried on between this Island, and the united States of America.  Notwithstanding the dangers of the Navigation, and the Excessive duties imposed on us by the Spanish Government, our Merchants appear to be as eager as ever in the pursuit of the Trade.  When the wind continues Southerly for ten or twelve days, and then favourable, our Vessels tumble in by dozens, and glut the market for a time, with almost every article.  Within these few days past, more than Eight thousand Barrels of Flour have Come to this City, and unless an Embargo has Really taken place in the United States, as many people here wish and believe, large sums of money will be lost on the late Shipments to this place.  A total Suspension of Commerce to this City, for at least three months, would be truly advantageous to the American Merchants, who have property in it, as it would enable them to Sell what goods they have on hand to great Advantage, which has not been the Case Since my Arrival in this Island.  Although the produce of this Country is lower now than ever, particularly Sugars, it seldom happens, that a good Voyage is made, and when made, the Major part of the profits are swallowed by the Expences, & a bad Voyage often proves a total loss to the Shippers.
It is much to be lamented, Sir, that our Government have not Sufficient Influence with the Court of Spain to procure a diminution of the high duties, which are laid upon the Produce of our Country and other Articles exported from the united States.
To Retaliate, were it possible, would be as just as politic, but it does not belong to me, Sir, to make to You Such observations; and I hope Your Excellency will have the Goodness to pardon me for having had the presumption to have done So.
By the Recommendation of Several American Merchants I have taken the liberty to appoint Mr. John Latting, a native Citizen of the State of Newyork, to act as Vice Commercial & Navy Agent at Matanzas.  This Gentleman has resided three or Four years at that place and has a very good Reputation.  I hope Sir the Step, which I have taken will meet with your Approbation.
I profit by the Return of a Gentleman to the united States to Send you Sir a Small quantity of Tobacco Seed, the product of a plant, that grew most luxuriantly upon a little spot of ground belonging to the House I live in.  I have Reason to believe, the plant to be of the first quality, and I shall Consider myself truly fortunate, Should you deign Sir, to honour me with Your Acceptance.  If agreeable, the annual produce of my little Garden shall be sent to Your Excellency.  With the greatest Respect I have the honor to be, Sir! Your most obedient & very Humble Servant

James Anderson.

